Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1,3,5-7, 11 are allowed, with claim 1 being independent.

The prior art of record neither anticipates nor renders obvious the invention of Independent Claim 1, specifically wherein the combination of limitations claimed includes:

the unprocessed component having a first central axis, the hole having a second central axis that has an origin at a point on the first central axis and extends along a radial direction of the unprocessed component orthogonal to the first central axis

….

wherein: in setting the irradiation area of the laser beam, the irradiation area is set such that a plurality of spots of the laser beam are disposed in the inner surface along a circumferential direction of the hole, with each spot partially overlapping with and shifted by a predetermined amount from a preceding spot; and in irradiating each of the spots disposed in the inner surface along the circumferential direction of the hole with the laser beam, the stage is rotated around the second central axis so that n segment regions are irradiated with the laser beam in turns such that the spot that does not overlap with the spot having been irradiated last with the laser beam is irradiated with the laser beam.



The closest prior art is Gu (or) as detailed in the previous Office Action.

Furthermore, Examiner finds no motivation to modify the prior art to obtain the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FREDERICK F CALVETTI/Examiner, Art Unit 3761           

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761